Title: From James Madison to the Senate, 10 December 1816
From: Madison, James
To: Senate


        
          Decr. 10th. 1816.
        
        I lay before the Senate for their consideration & advice, as to a ratification Treaties concluded with the Several Indian Tribes according to the following Statement.
        List of Indian Tribes with whom treaties have been made since the last Session of Congress viz.
        
          
            Weas, and Kickapoos tribes of Indians
            Treaty concluded at Fort Harrison between Benja. Parke and the Chiefs & Head men of those tribes the 4 June 1816.
          
           
          
            Ott⟨awas,⟩ Chipawas, and Pottowotomies
            T⟨reaty concluded a⟩t St. Louis betwe⟨en⟩ Govrs Clarke, Edwards & Col. Choteau and the Chiefs and Head men of those tribes on 24th. August 1816.
          
           
          
            Winnebago, Tribes
            made by the same persons on part U.S. and the Head men of this tribe at St. Louis 3d. June 1816.
          
           
          
            Sacs of Rock River.
            made by same at St. Louis 13th may 1816.
          
           
          
            Siouxs composing three tribes the siouxs of the leaf the siouxs of the bro⟨ad⟩ leaf, and the Siouxs who shoot on the pine tops
            made and concluded by ⟨the same⟩ at St. Louis 1 Ju⟨ne 1816.⟩
          
           
          
            Chickasaw tribe
            Treaty made by Genl Jackson, David Merrewether Esqr and Jesse Franklin Esq and the Head men of that Nation at Chickasaw Council House 20 Sept ⟨1816.⟩
          
           
          
            Cherokee tribe
            Treaty made by Genl Jackson, David Merrewether Esqr and Jesse Franklin Esqr. and the Head men of that nation at Turkey Town on the 4th October 1816.
          
           
          
          
            Choctaw tribe
            Treaty made by Genl John Coffee, John Rhea and John McKee Esqrs and the Head men ⟨an⟩d Warriors of that nation at the Choctaw ⟨Trading House⟩ the 24th of Oct⟨ober 18⟩16.
          
        
        
          James Madison
        
      